IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 00-20087
                             Summary Calendar



UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

versus

JUAN ESPARZA ISAIS, also known as Juan Isais Espartz, Jr.,

                                               Defendant-Appellant.


                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. H-99-CR-176-5
                        --------------------
                            March 5, 2001

Before DAVIS, JONES, and DeMOSS, Circuit Judges:

PER CURIAM:*

           Juan Esparza Isais (Isais) was convicted on his guilty

plea of possessing cocaine base with intent to distribute it.

Isais seeks to appeal his sentence on the ground that the district

court misapplied the sentencing guidelines by refusing to consider

granting him a downward departure for being a deportable alien.

Isais contends that the record reflects that he did not knowingly

and voluntarily waive his right to appeal his sentence.




     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 00-20087
                                      -2-

            Isais and his counsel signed attestations attached to the

plea agreement in which they asserted that Isais had read the plea

agreement and had carefully reviewed “every part” of it with

counsel; and that Isais understood it and voluntarily agreed to it.

At the Fed. R. Crim. P. 11 hearing, Isais swore that he had read

and that he understood the plea agreement and that he had willingly

signed it.

            When the record clearly shows that the defendant read and

understood the plea agreement and that he raised no question

regarding the waiver-of-appeal provision, the plea agreement will

be upheld.       United States v. Portillo, 18 F.3d 290, 292-93 (5th

Cir. 1994).      The district court asked Isais if he had read and if

he understood the plea agreement.         Isais swore in the affirmative.

There is nothing in         the record to indicate that he did not

understand or was confused by the waiver-of-appeal provision at the

time he pleaded guilty. To the contrary, Isais’s and his counsel’s

attestations indicate that he had reviewed and that he understood

“every part” of the plea agreement.            Isais and his new counsel can

hardly be heard to argue to the contrary now, and we deem such

argument to be frivolous.          Isais’s reliance on United States v.

Robinson,    187 F.3d 516   (5th    Cir.   1999),   is   misplaced.       See

Portillo, 18 F.3d at 292-93.

            We    hold   that   Isais   waived   his    right   to   appeal   his

sentence in his plea agreement, and we DISMISS THIS APPEAL AS

FRIVOLOUS.

            APPEAL DISMISSED.